In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                 (Filed: February 1, 2017)
                                       No. 16-729V

* * * * * * * * * * * * *
RANDY POLK              *                                     UNPUBLISHED
                        *
         Petitioner,    *                                     Decision on Joint Stipulation;
                        *                                     Transverse Myelitis (“TM”);
v.                      *                                     Acute Neurogenic Bladder
                        *                                     Dysfunction; Influenza (“Flu”)
SECRETARY OF HEALTH     *                                     Vaccine.
AND HUMAN SERVICES,     *
                        *
         Respondent.    *
                        *
* * * * * * * * * * * * *

Andrew Donald Downing, Esq., Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner.
Lisa Ann Watts, Esq., US Department of Justice, Washington, DC, for respondent.

                            DECISION ON JOINT STIPULATION1

Roth, Special Master:

       On June 6, 2016, Petitioner [“Mr. Polk,” or “petitioner”] filed a petition for compensation
under the National Vaccine Injury Compensation Program.2 Petitioner alleges that he suffered
neurological injuries to include transverse myelitis (“TM”), paraplegia, and acute neurogenic


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I
intend to post this decision on the United States Court of Federal Claims' website, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified
as amended at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), a party
has 14 days to identify and move to delete medical or other information, that satisfies the criteria
in 42 U.S.C. § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion for
redaction must include a proposed redacted decision. If, upon review, I agree that the identified
material fits within the requirements of that provision, I will delete such material from public
access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).


                                                  1
bladder dysfunction, which were caused-in-fact by administration of the flu vaccine on
September 9, 2013. Petitioner further alleges that the suffered the residual effects of his injuries
for more than six months. See Stipulation, filed February 1, 2017, at ¶¶ 1-4. Respondent denies
that the flu vaccine caused petitioner’s alleged TM, paraplegia, acute neurogenic bladder
dysfunction, or any other injury, and further denies that petitioner’s current disabilities are
sequelae of a vaccine-related injury. Stipulation at ¶ 6.

         Nevertheless, the parties have agreed to settle the case. On February 1, 2017, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.

Respondent agrees to issue the following payment:

           A lump sum of $330,000.00 in the form of a check payable to petitioner, Randy
           Polk. This amount represents compensation for all damages that would be available
           under 42 § 300aa-15(a).

       I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The clerk of the court is directed to enter judgment in
accordance with this decision.3

IT IS SO ORDERED.

                               s/ Mindy Michaels Roth
                                  Mindy Michaels Roth
                                  Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a
notice renouncing the right to seek review.
                                                  2